Title: To George Washington from Charles Laure MacMahon, 20 November 1794
From: MacMahon, Charles Laure
To: Washington, George


        
          DuplicateGeneral
          Norwich in Norfolk Englandthe 20th November 1794.
        
        I venture to take the liberty to address your Excellency after the Goodness & the Kindness you show’d me on every occasion during my continuance in America.
        When I had the honor to be introduced to you as Aid de Camp of M[arqu]is La Fayette by the late unhappy Duke de Lauzun, you then permitted me to serve in the French Army & to remain with the Duke for the arrival of the Mis La Fayette, who at last did not come, but was sent to Gibraltar. Nevertheless I hope Your Excellency will recollect me, and that the last time I had the honor to pay my respects to you, was in your baracked Camp on the banks of the North river when I was sent to Boston & Portsmouth by General Rochambeau purposely to hinder the Sailing of the French fleet to pensacola, in order to effectuate a Junction with the Spanish fleet &ca.
        Happier in my Escape from France than the poor Mis. La Fayette I came directly to England, in the County of Norfolk, where the Farmers are reckoned the most Skillful and the most industrious of all England: I thought that I could not employ better the time of my Exile, and more according to the principles of the Order of Ciincinnatus, till the worthy Mis la Fayette Should be relaxed from his odious prison: but seeing the unsucesful

proceedings for that purpose by the Ambassador of the Congress; and the little money that I brougth with me diminushing every day: I dare to apply my self directly to you General and ask the great Favour of putting my interests entirely in your hands; do you Judge that there is any probabillity that I could now obtain of the Congress any portion of Grownd? as you know in concert with my Brother Colonels and the General Officers when your Excellency was so good as to sind to us the Order of Cincinnatus, we refused and pay’d our thanks to the Congress for the Concesssion of Grownd which was offered to us; and desired that an application of it Should be made in favor of the orphans and Widows of those of the Americans who were Killed during the war: at that time the considerable property that we enjoy’d in France did not let us think that we should ever go back to America. but now, General, that between my brother and my self, we have lost our Estates in Burgundy Worth more than seven thousand a year, and that we have nothing at all in any other part of the World, we are disposed to become good Cultivators in America, if there is any possibility of it through your good services. I shall not teaze you any longer with our Misfortunes, but I am full of confidence in your well Known Humanity, in your Friendship for the good Mis La Fayette, and in your goodness for every one who was attached to him, and I may Say more for whom he had a Friendship. I rely therfore entirely on what you judge proper for us: and I shall receive as a great Favour any Answer with which you will honour me; directed to Charles MacMahon at the post office Norwich. as I live in a farm a few miles from that town and as my present circumstances do not permit me to take my own title, nor any from my Military Employment which was four years ago General Major. ⟨I a⟩m with the Greatest regard and Respect General Your Excellency’s Most devoted and obedient humble servant
        
          Formerly Marquis MacMahon D’Eguilly
        
      